Citation Nr: 0021006	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post operative 
anterior cruciate ligament tear of the right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to December 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

At his March 1998 VA examination, the veteran reported that 
he was scheduled for an appointment at the New Orleans, 
Louisiana VA facility and the record indicates that the 
veteran has been followed at the Jackson, Mississippi VA 
facility.  Additionally, the veteran indicated that he had 
been advised that he needed another knee surgery.  The Board 
notes that copies of these treatment records have not been 
associated with the claims file.  Moreover, the Board notes 
that the most recent VA examination of his right knee was in 
March 1998, more than 2 years ago.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should obtain relevant copies 
of any VA medical records pertaining to 
treatment of the veteran's right knee 
disability from both the Jackson, 
Mississippi and the New Orleans, 
Louisiana VA facility from 1998 to 
present for incorporation in the record.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated studies should be conducted.  
The examiner should address the 
provisions of DeLuca in assessing the 
veteran's right knee disability.  The 
purpose of the examination is to 
determine the extent and severity of the 
service connected right knee disability.
  
3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



